Citation Nr: 1618232	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a cervical disorder.

4.  Entitlement to service connection for lumbar disorder.

5.  Entitlement to service connection for anal fissures.

6.  Entitlement to service connection for a headache disorder, to include as a manifestation of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connected for a skin disorder.

8.  Entitlement to an initial compensable rating for partial facial and oral paresthesia with labial asymmetry.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2000 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims currently resides with the RO in Roanoke, Virginia.

In his March 2010 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  In December 2015, the agency of original jurisdiction (AOJ) sent the Veteran a letter informing him of his scheduled hearing; however, on the date of the hearing, the Veteran failed to show.  The Veteran has not offered any explanation for his failure to show, and he has not requested that his hearing be rescheduled.  The Veteran's hearing was first scheduled in November 2015, more than 30 days prior to the date of the hearing.  In December 2015, the Veteran was sent another letter informing him of the upcoming hearing and indicating that the prior letter had been sent to the wrong address.  However, a review of both letters shows that they were sent to the same address, which is also the Veteran's address of record.  As such, he received timely notice of his December 2015 hearing at his correct address.  He failed to show and provided no explanation.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for a skin disorder and entitlement to an initial compensable rating for partial facial and oral paresthesia with labial asymmetry are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. There is no disability shown of the right ankle since separation.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a left ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  There is no disability shown of the left ankle since separation.

3.  The Veteran's cervical spine pain is a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.

4.  The Veteran's lumbar spine pain is a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of anal fissures, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

6.  The Veteran's headache disorder is a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The Veteran's cervical spine pain symptomatology is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The Veteran's lumbar spine pain symptomatology is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for service connection for anal fissures have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The Veteran's headache symptomatology is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2008 and May 2008 letters, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains the Veteran's service treatment records, post-service treatment records, May and July 2008 VA examinations, and the Veteran's lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claims that has not been requested or obtained.

In connection with the claims decided herein, the Veteran was afforded a VA examination in May 2008 and July 2008 to determine the nature and etiology of his alleged disorders.  The Board finds that these VA examinations are adequate to adjudicate the issues decided herein as they are predicated on an interview with the Veteran; a complete review of the record, to include his service treatment records; and physical examinations with diagnostic testing.  In this regard, the Board notes that the examinations failed to reveal any current diagnosis with regard to any of the Veteran's alleged disorders.  Therefore, there was no need for a nexus opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Ankle Disorders

The Veteran claims that he currently suffers from "weak" left and right ankle disorders as a result of the physical activities he performed while in service.  See April 2008 VA Form 21-526, Application for Compensation and/or Pension.  In his December 2008 Notice of Disagreement, the Veteran stated that he consistently injured his right and left ankles during physical activities.

The Veteran's service treatment records reflect a complaint of a left ankle pain.  X-rays of the Veteran's ankle were negative, and he was assessed with an ankle sprain.  In October 2002, the Veteran again complained of left ankle pain after he jumped over something in the field.  The examiner noted mild swelling.  He was diagnosed with a left ankle strain.  There are no further complaints related to the Veteran's ankles in his service treatment records.  In a March 2008 Report of Medical History, the Veteran denied any swollen or painful joints.

In connection with his claim for service connection, the Veteran underwent a VA examination in May 2008.  With regard to his right and left ankles, the examiner noted that X-rays of his ankles were normal.  A May 2008 X-ray report noted that multiple view of the Veteran's right and left ankles showed no evidence for fracture or significant bone, joint, or soft tissue abnormality.

In the July 2008 VA examination, the Veteran reported numerous mild bilateral ankle sprains during his service.  The examiner noted no history of fracture, dislocation, surgery, or nerve impingement syndrome.  The Veteran denied any symptoms at that time.  The examiner also noted that there was no functional impairment caused by the Veteran's right and left ankles.  Upon examination, the Veteran's ankles were normally bilaterally without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis.  The Veteran's range of motion was normal, and was not further limited following repetitive use.  Once again, X-rays revealed that the Veteran's ankles were normal.  Overall, the examiner concluded that there was no diagnosis as there was no pathology of either a right or left ankle disorder.

A review of the Veteran's post-service VA treatment records fails to reveal any diagnoses or complaints related to his right or left ankles.

The Board finds that service connection for left and right ankle disorders cannot be established as the record fails to demonstrate that the Veteran had current disabilities during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, although the Veteran was diagnosed with an ankle sprain and strain in September and October 2002, there are no further complaints related to either ankle in his service treatment records.  In fact, he specifically denied any bone or joint problems in his March 2008 report of medical history.  Furthermore, the May 2008 and the July 2008 examiners specifically noted that examination revealed no abnormalities related to either the Veteran's right or left ankles.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran's filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have current disabilities for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

With regard to service connection for an undiagnosed illness resulting from Persian Gulf service, the Board finds that service connection is not warranted on this basis as well.  The post-service records reveal no disability related to the Veteran's ankles.  They were found to be entirely normal on examination in May and July 2008, with the Veteran denying symptomatology at that time.  As such, a current disability of either ankle, to include as due to an undiagnosed illness, is not shown at any time since the Veteran separated from service in April 2008.  Therefore, service connection on this basis must also be denied.  38 C.F.R. § 3.317.

Based on the analysis above, the Veteran's claims for service connection for right and left ankle disorders are denied.

Neck and Back Conditions

The Veteran claims that he suffers from muscle strains in his neck and back, as well as occasional back pain, as a result of his military service.  See April 2008 VA Form 21-526, Application for Compensation and/or Pension.

In an undated service treatment record, the Veteran complained of upper and lower back pain.  The Veteran complained of upper back pain for the last nine months and lower back for the last year and a half.  A June 2005 service treatment record notes the Veteran's complaint of lower lumbar spine pain for the last eight months after being involved in a motor vehicle accident.  X-rays were negative for any abnormalities; instead, X-rays demonstrated normal bony alignment, disc spaces, and osseous structure.  Additionally, his soft tissues were normal.

In May 2008, the Veteran underwent a VA examination.  With regard to his neck and back, he stated that he had been experiencing pain since 2002.  He described his neck and back pain as intermittent, and rated it as a four out of ten.  He stated that he experienced spasms, and that pain was only relieved by rest.  He denied taking any medication.  Upon examination, the Veteran's cervical spine and thoracolumbar spine displayed no pain on movement, muscle spasms, tenderness.  The examiner noted that both the Veteran's cervical and thoracolumbar spines were not fixed in any position, and that he displayed full range of motion upon examination.  Furthermore, the examiner noted that he was not further limited by pain, weakness, lack of endurance, or incoordination.  X-rays of the cervical spine, thoracic spine, and lumbar spine were all normal.  Overall, the examiner stated that diagnoses could not be provided since there was no pathology so as to render diagnoses. 

A review of the Veteran's post-service VA treatment records fails to reveal any diagnoses or complaints related to his neck or back.

The Board finds that service connection for neck and back pain is warranted on the basis that these are chronic disabilities following the Veteran's service in the Persian Gulf war.  The Veteran had the requisite service and now has a disability of both the cervical and lumbar spine, manifested by pain, that is not attributable to a known diagnosis or attributable to an intervening event.  Because the Veteran experiences pain with motion of both his cervical and lumbar spine, his disabilities have manifested to a degree of 10 percent and have continued for at least six months.  The claims are granted.  38 C.F.R. § 3.317.

Anal Fissures

The Veteran claims that he suffers from anal fissures which had their onset in November 2006 during his active service.  See April 2008 VA Form 21-526, Application for Compensation and/or Pension.  In his December 2008 Notice of Disagreement, the Veteran stated that he continued to experience painful stools with occasional blood.

In his March 2008 Report of Medical History, the Veteran indicated a history of rectal disease, hemorrhoids, or blood from the rectum.  Review of the Veteran's remaining service treatment records is silent for any complaints or treatment for anal fissures or any other rectal disorder.

During his July 2008 VA examination, the Veteran reported anal fissures several weeks prior.  He reported no current symptoms or treatment, and he denied any history of surgery.  The examiner noted that there was no functional impairment.  Upon examination, the Veteran's rectum revealed no evidence of anal fissure, hemorrhoids, fistula, prolapse, proctitis, bleeding, or abnormal anal sphincter tone.  The prostate was nontender to palpation and it was not enlarged.  The Veteran's stool was negative for Hemoccult testing.  Overall, the examiner found no current diagnosed disability as there was any pathology present during the examination.

A review of the Veteran's post-service VA treatment records fails to reveal any diagnoses of or treatment for a rectal disorder, to include anal fissures.

The Board finds that service connection for anal fissures cannot be established as the record fails to demonstrate that the Veteran had a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, although the Veteran stated that he was treated for anal fissure in November 2006, his service treatment records are silent for any treatment or diagnosis of a rectal disorder.  Furthermore, the July 2008 examiner specifically noted that X-rays revealed no abnormalities related to the Veteran's rectum.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran's filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection. See Brammer, supra; see also Shedden, supra; Gilpin, supra.  Thus, the Veteran's claim for service connection for anal fissures is denied.


Headaches

The Veteran claims that he suffers from headaches which had their onset in August 2004 during his active service.  See April 2008 VA Form 21-526, Application for Compensation and/or Pension.  In his April 2016 appellate brief, the Veteran's representative argued that the Veteran's headaches had their onset in service, and that they have continued since.  Furthermore, the representative argued that the Veteran's headaches were due to his service in the Persian Gulf.

The Veteran's service treatment records do not show any complaints of or treatment for headaches.  In fact, in a January 2008 post-deployment health assessment, the Veteran denied experiencing headaches.  Also, in his March 2008 Report of Medical History, the Veteran denied a history of frequent or severe headaches.

During the May 2008 VA examination, the Veteran reported chronic headaches that did not require any medication, and he stated that he would stay in bed in a dark room in order to treat them.  He described his headaches as painful, and stated that they caused blurry vision.  He stated that his headaches occurred as often as once a month and lasted for twelve hours.  The Veteran denied any functional impairment related to his headaches.  Overall, the examiner found no evidence of a diagnosable headache disorder as there was no pathology to support such a diagnosis.

A review of the Veteran's post-service VA treatment records fails to reveal any diagnoses of or treatment for headaches.

The Board finds that service connection for headaches is warranted as they constitute an undiagnosed illness related to his service in the Persian Gulf.  The Veteran's headaches are a qualifying chronic disability characterized by symptoms that have manifested to at least a 10 percent degree.  The claim is granted.


ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for undiagnosed cervical spine pain is granted.

Entitlement to service connection for undiagnosed lumbar spine pain is granted.

Entitlement to service connection for anal fissures is denied.

Entitlement to service connection for an undiagnosed headache disorder is granted.


REMAND

Higher Initial Rating

The record shows that the Veteran was most recently afforded a VA examination in May 2008 to assess the nature and severity of his partial facial and oral paresthesia with labial asymmetry.  However, evidence associated with the record appears to indicate a possible increase in severity since that time.  In the April 2016, the Veteran's representative indicated that the Veteran's disability was manifested by symptoms not addressed during the May 2008 examination.  Although the May 2008 examiner determined that the Veteran's partial facial and oral paresthesia with labial asymmetry did not result in instability, the representative indicated that the Veteran's partial facial and oral paresthesia with labial asymmetry with residual scar was both unstable and painful.

The Board notes that the AOJ attempted to schedule the Veteran for a new examination in November 2014, but it appears that the examination was scheduled at the Philadelphia VA Medical Center, despite the fact that the Veteran had moved to Virginia.  In light of the indication of worsening, as well at the amount of time that has passed since the Veteran's last examination, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected partial facial and oral paresthesia with labial asymmetry.


Service Connection for a Skin Disorder

The Veteran claims entitlement to service connection for a skin disorder as a result of his service.  The Veteran alleges that his skin disorder onset in August 2007 while he was still on active duty, and that it has continued ever since.  See April 2008 VA Form 21-526, Application for Compensation and/or Pension.

The Veteran's service treatment records reveal treatment for pseudofolliculitis barbae in July 2001, January 2004, and January 2008.  Furthermore, in September and October 2007, the Veteran was treated for a rash.  In a September 2007 service treatment record, he was assessed with dermaphytosis on his right arm.  In October 2007, the rash had spread to his wrist and both legs.  The condition was assessed as xerosis, and he was prescribed medication and told to use lotion for dry skin.

During his July 2008 VA examination, the Veteran indicated that he contracted a fungal infection while he was deployed in Kuwait.  He stated that he was treated with over-the-counter topical anti-fungal agent that had been effective.  Upon examination, the examiner noted a patch of eczema on the Veteran's upper and lower left extremities.  The examiner diagnosed the Veteran with eczema based on the physical examination but failed to address the etiology of the disorder.

The Board also notes that, in a July 2014 VA treatment record, the Veteran reported a persistent papular or nodular skin.  He stated that it would come and go, and that it looked like ringworm.  He also stated that the disorder was not as frequent as when he returned from deployment.

Because of the evidence of in-service treatment for a skin disorder, as well as the post-service evidence of a skin disorder, the Board finds that the Veteran should be afforded a new VA examination to address the nature and etiology of his alleged skin disorder.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through November 10, 2014, are associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertinent to the Veteran's claims, and associate them with the record.  Such records dated through November 10, 2014, have been associated with the Veteran's claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his partial facial and oral paresthesia with labial asymmetry.
 
3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his alleged skin disorder.  The claims folder should be made available to the examiner for review.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's alleged skin disorder that have been present at any point during the pendency of his claim (since April 2008).

b) With regard to any diagnosed disorder(s), is it at least as likely as not (a 50 percent or higher probability) that the Veteran's skin disorder(s) had its onset during, or is otherwise related to, active duty service.  In this regard, the examiner is asked to address the Veteran's September and October 2007 service treatment records showing treatment for dermaphytosis and xerosis, as well as the Veteran's July 2014 complaint of recurrent ringworm.

The rationale for any opinion offered should be provided.

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


